Case 6:19-mc-00025-CEM-GJK Document 35-1 Filed 07/02/19 Page 1 of 8 PageID 689




                           EXHIBIT A
     Case
      Case6:19-mc-00025-CEM-GJK
           3:18-cv-00925-JLS-MSB Document
                                 Document 68
                                          35-1Filed
                                                 Filed
                                                     06/28/19
                                                       07/02/19PageID.780
                                                                 Page 2 of 8Page
                                                                            PageID
                                                                                 1 of690
                                                                                      7

1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11     AMERICAN CLAIMS MANAGEMENT, INC.,                  Case No.: 18cv925-JLS(MSB)
12                                       Plaintiff,
                                                          ORDER GRANTING IN PART JOINT
13     v.                                                 MOTION TO AMEND SCHEDULING
                                                          ORDER [ECF NO. 31]
14     ALLIED WORLD SURPLUS LINES
       INSURANCE COMPANY,
15                                                        AND
                                      Defendant.
16
                                                          AMENDED SCHEDULING ORDER
17                                                        REGULATING DISCOVERY AND OTHER
                                                          PRE-TRIAL PROCEEDINGS
18     AND RELATED COUNTERCLAIMS
19
20
21          On June 26, 2019, the parties field a “Joint Motion to Amend Scheduling Order
22    Following Case Management Conference.” (ECF No. 67.) They ask the Court to continue
23    all remaining dates in the Amended Case Management Order Regulating Discovery and
24    Other Pre-trial Proceedings [ECF No. 46] by forty-five days. (Id. at 3.) In support, the
25    parties state that they require additional time to “schedule and prepare for the handful
26    of remaining depositions of fact, expert, and Rule 30(b)(6) witnesses” and “resolve the
27    few remaining discovery disputes before the close of discovery.” (Id. at 4.) They also
28    contend that “[t]he extension will further allow time for the United States District Court
                                                      1
                                                                                       18cv925-JLS(MSB)
     Case
      Case6:19-mc-00025-CEM-GJK
           3:18-cv-00925-JLS-MSB Document
                                 Document 68
                                          35-1Filed
                                                 Filed
                                                     06/28/19
                                                       07/02/19PageID.781
                                                                 Page 3 of 8Page
                                                                            PageID
                                                                                 2 of691
                                                                                      7

1     for the Middle District of Florida to consider non-party Mark King’s objection to, and
2     motion to set aside, the order denying his motion to quash the subpoena.” (Id.)
3           Having considered the parties’ joint motion and finding good cause, the Court
4     GRANTS IN PART the motion. Accordingly, the Court modifies its Amended Scheduling
5     Order Regulating Discovery and Other Pre-trial Proceedings [ECF No. 46] as follows:
6           1.     The deposition of non-party Mark King noticed for July 2, 2019 is STAYED
7     until July 30, 2019.
8           2.     A telephonic attorneys-only Case Management Conference is set for
9     July 30, 2019, at 9:00 a.m. Plaintiff’s counsel is to arrange and initiate the conference
10    call. The telephone number for Judge Berg’s chambers is (619) 557-6632. During the
11    conference, the parties are to report, among other things, the status of proceedings
12    regarding the subpoena in the United State District Court for the Middle District of
13    Florida.
14          3.     All discovery, including expert discovery, shall be completed by all parties
15    by August 26, 2019. Completed means that interrogatories, requests for production,
16    and other discovery requests must be served at least thirty (30) days prior to the
17    established cutoff date so that responses thereto will be due on or before the cutoff
18    date. All subpoenas issued for discovery must be returnable on or before the discovery
19    cutoff date. All disputes concerning discovery shall be brought to the attention of the
20    Magistrate Judge no later than thirty (30) days following the date upon which the event
21    giving rise to the dispute occurred. The parties are required to meet and confer
22    regarding all discovery disputes pursuant to the requirements of Local Rule 26.1(a). The
23    parties are to comply with the chambers rules of the Magistrate Judge in bringing
24    discovery before the court. A failure to comply in this regard will result in a waiver of a
25    party’s discovery issue. Absent an order of the court, no stipulation continuing or
26    altering this requirement will be recognized by the court.
27    ///
28    ///
                                                   2
                                                                                    18cv925-JLS(MSB)
     Case
      Case6:19-mc-00025-CEM-GJK
           3:18-cv-00925-JLS-MSB Document
                                 Document 68
                                          35-1Filed
                                                 Filed
                                                     06/28/19
                                                       07/02/19PageID.782
                                                                 Page 4 of 8Page
                                                                            PageID
                                                                                 3 of692
                                                                                      7

1            4.     All other pretrial motions must be filed by September 25, 2019. Counsel
2     for the moving party must obtain a motion hearing date from the law clerk of the judge
3     who will hear the motion. The period of time between the date you request a motion
4     date and the hearing date may vary from one district judge to another. Please plan
5     accordingly. Failure to make a timely request for a motion date may result in the
6     motion not being heard. Motions in limine are to be filed as directed in the Local Rules,
7     or as otherwise set by the district judge.
8            5.     A Mandatory Settlement Conference shall be conducted on August 13,
9     2019, at 9:30 a.m., in the chambers of Magistrate Judge Michael S. Berg located at 221
10    West Broadway, Suite 3145, San Diego, CA 92101. All discussions at the Mandatory
11    Settlement Conference will be informal, off the record, privileged, and confidential.
12    Counsel for any non-English speaking party is responsible for arranging for the
13    appearance of an interpreter at the conference.
14                  a.      Personal Appearance of Parties Required: All named parties, party
15    representatives, including claims adjusters for insured defendants, as well as the
16    principal attorney(s) responsible for the litigation, must be present in person and legally
17    and factually prepared to discuss and resolve the case. Counsel appearing without their
18    clients (whether or not counsel has been given settlement authority) will be cause for
19    immediate imposition of sanctions and may also result in the immediate termination of
20    the conference.
21                  b.      Full Settlement Authority Required: A party or party representative
22    with full settlement authority1 must be present at the conference. Retained outside
23
24
      1 “Full settlement authority” means that the individuals at the settlement conference must be
25
      authorized to fully explore settlement options and to agree at that time to any settlement terms
26    acceptable to the parties. Heileman Brewing Co. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989).
      The person needs to have “unfettered discretion and authority” to change the settlement position of a
27    party. Pitman v. Brinker Int’l, Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003). The purpose of requiring a
      person with unlimited settlement authority to attend the conference contemplates that the person’s
28    view of the case may be altered during the face to face conference. Id. at 486. A limited or a sum
                                                         3
                                                                                               18cv925-JLS(MSB)
     Case
      Case6:19-mc-00025-CEM-GJK
           3:18-cv-00925-JLS-MSB Document
                                 Document 68
                                          35-1Filed
                                                 Filed
                                                     06/28/19
                                                       07/02/19PageID.783
                                                                 Page 5 of 8Page
                                                                            PageID
                                                                                 4 of693
                                                                                      7

1     corporate counsel shall not appear on behalf of a corporation as the party
2     representative who has the authority to negotiate and enter into a settlement. A
3     government entity may be excused from this requirement so long as the government
4     attorney who attends the Mandatory Settlement Conference has (1) primary
5     responsibility for handling the case, and (2) authority to negotiate and recommend
6     settlement offers to the government official(s) having ultimate settlement authority.
7                    c.     Confidential Settlement Statements Required: On or before
8     August 6, 2019, the parties shall submit directly to Magistrate Judge Berg’s chambers
9     (via hand delivery or by e-mail to the Court at efile_berg@casd.uscourts.gov),
10    confidential settlement statements. The statements are limited to ten (10) pages, plus
11    an additional ten (10) pages of exhibits. Each party’s settlement statement must outline
12    (1) the nature of the case and the claims, (2) position on liability or defenses; (3)
13    position regarding settlement of the case with a specific demand/offer for settlement,
14    and (4) any previous settlement negotiations or mediation efforts. The Mandatory
15    Settlement Conference statement must not merely repeat what was contained in the
16    Early Neutral Evaluation conference brief or any earlier settlement brief. The
17    settlement statement must specifically identify what the discovery process revealed
18    and the effect that the evidence has on the issues in the case. To the extent specific
19    discovery responses, portions of deposition testimony, or expert reports are pertinent
20    to the Court’s evaluation of the matter, these documents must be attached as exhibits.
21    Evidence supporting or refuting either party’s claim for damages must also be identified
22    and included as an exhibit.
23           If a specific demand or offer cannot be made at the time the settlement
24    statement is submitted, then the reasons as to why a demand or offer cannot be made
25    must be stated. Further, the party must explain when they will be in a position to state
26
27
      certain of authority is not adequate. See Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595-97 (8th Cir.
28    2001).
                                                          4
                                                                                               18cv925-JLS(MSB)
     Case
      Case6:19-mc-00025-CEM-GJK
           3:18-cv-00925-JLS-MSB Document
                                 Document 68
                                          35-1Filed
                                                 Filed
                                                     06/28/19
                                                       07/02/19PageID.784
                                                                 Page 6 of 8Page
                                                                            PageID
                                                                                 5 of694
                                                                                      7

1     a demand or offer. General statements such as a party will “negotiate in good faith” is
2     not a specific demand or offer. The settlement statement should be submitted
3     confidentially and need not be shared with other parties.
4                  d.    Requests to Continue a Mandatory Settlement Conference:
5     Any request to continue the Mandatory Settlement Conference, or request for relief
6     from any of the provisions or requirements of this Order, must be sought by a written
7     application. Absent good cause, requests for continuances will not be considered
8     unless submitted in writing no fewer than seven (7) calendar days prior to the
9     scheduled conference.
10          If the case is settled in its entirety before the scheduled date of the conference,
11    counsel and any unrepresented parties must still appear in person, unless a written
12    joint notice confirming the complete settlement of the case is filed no fewer than
13    twenty-four (24) hours before the scheduled conference.
14          6.     Counsel shall file their Memoranda of Contentions of Fact and Law and take
15    any other action required by Local Rule 16.1(f)(2) by December 12, 2019.
16          7.     Counsel shall comply with the pre-trial disclosure requirements of Fed. R.
17    Civ. P. 26(a)(3) by December 12, 2019. Failure to comply with these disclosure
18    requirements could result in evidence preclusion or other sanctions under Fed. R. Civ. P.
19    37.
20          8.     Counsel shall meet and take the action required by Local Rule 16.1(f)(4) by
21    December 19, 2019. At this meeting, counsel shall discuss and attempt to enter into
22    stipulations and agreements resulting in simplification of the triable issues. Counsel
23    shall exchange copies and/or display all exhibits other than those to be used for
24    impeachment. The exhibits shall be prepared in accordance with Local Rule
25    16.1(f)(4)(c). Counsel shall note any objections they have to any other parties’ Pretrial
26    Disclosures under Fed. R. Civ. P. 26(a)(3). Counsel shall cooperate in the preparation of
27    the proposed pretrial conference order.
28
                                                   5
                                                                                    18cv925-JLS(MSB)
     Case
      Case6:19-mc-00025-CEM-GJK
           3:18-cv-00925-JLS-MSB Document
                                 Document 68
                                          35-1Filed
                                                 Filed
                                                     06/28/19
                                                       07/02/19PageID.785
                                                                 Page 7 of 8Page
                                                                            PageID
                                                                                 6 of695
                                                                                      7

1           9.     Counsel for plaintiff will be responsible for preparing the pretrial order and
2     arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f). By January 2,
3     2020, plaintiff’s counsel must provide opposing counsel with the proposed pretrial order
4     for review and approval. Opposing counsel must communicate promptly with plaintiff’s
5     attorney concerning any objections to form or content of the pretrial order, and both
6     parties shall attempt promptly to resolve their differences, if any, concerning the order.
7           10.    The Proposed Final Pretrial Conference Order, including objections to any
8     other parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared, served and
9     lodged with the assigned district judge by January 9, 2020, and shall be in the form
10    prescribed in and comply with Local Rule 16.1(f)(6).
11          11.    The final Pretrial Conference is scheduled on the calendar of the Honorable
12    Janis L. Sammartino on January 16, 2020, at 1:30 p.m.
13          12.    The parties must review the chambers’ rules for the assigned district judge
14    and magistrate judge.
15          13.    A post trial settlement conference before a magistrate judge may be held
16    within 30 days of verdict in the case.
17          14.    The dates and times set forth herein will not be modified except for good
18    cause shown.
19          15. Briefs or memoranda in support of or in opposition to any pending motion
20    shall not exceed twenty-five (25) pages in length without leave of a district court judge.
21    No reply memorandum shall exceed ten (10) pages without leave of a district court
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28
                                                   6
                                                                                     18cv925-JLS(MSB)
     Case
      Case6:19-mc-00025-CEM-GJK
           3:18-cv-00925-JLS-MSB Document
                                 Document 68
                                          35-1Filed
                                                 Filed
                                                     06/28/19
                                                       07/02/19PageID.786
                                                                 Page 8 of 8Page
                                                                            PageID
                                                                                 7 of696
                                                                                      7

1     judge. Briefs and memoranda exceeding ten (10) pages in length shall have a table of
2     contents and a table of authorities cited.
3           IT IS SO ORDERED.
4     Dated: June 28, 2019
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   7
                                                                                18cv925-JLS(MSB)
